DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claimed invention is directed towards a method, system and computer-program product for facilitating gifting through a buyer interface via an API utilizing social media account information. Each of independent claims 2, 9,  and 16 recite the novel features of generating, by one or more processors of a gift transaction system, a buyer interface, wherein the buyer interface is generated by a buyer interface module of the gift transaction system, wherein the buyer interface module is an Application Programming Interface (API) of an application, and wherein the buyer interface module is configured to interact with a media plug-in interface module of the gift transaction system… facilitating item selection for the gift transaction using the buyer interface and the gift transaction system, wherein social media account information for the one or more intended recipients are indicated within the media plug-in interface module of the gift transaction system… receiving a plurality of inputs associated with selection of the user selectable link; processing the plurality of inputs using the media plug-in interface module; determining, by the media plug-in interface module, whether a selected input of the plurality of inputs is authenticated as associated with a corresponding intended recipient of the one or more intended recipients, where the gift transaction is subsequently facilitated or restricted based on the authentication.
. 
The following references have been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to facilitating gifting through social media networks.  Belloumini (US 20130006779 A1) is directed to a process for gifting through a social media network, including facilitating gifting through private links and limiting the gifting to participants in a social network. Kwon (US 20130173424 A1) discloses a system and method for delivering a gift using social networking information, including authenticating a receiver who accepts or denies the gift. However, neither Belloumini nor Kwon discloses or renders obvious generating, by one or more processors of a gift transaction system, a buyer interface, wherein the buyer interface is generated by a buyer interface module of the gift transaction system, wherein the buyer interface module is an Application Programming Interface (API) of an application, and wherein the buyer interface module is configured to interact with a media plug-in interface module of the gift transaction system… facilitating item selection for the gift transaction using the buyer interface and the gift transaction system, wherein social media account information for the one or more intended recipients are indicated within the media plug-in interface module of the gift transaction system… receiving a plurality of inputs associated with selection of the user selectable link; processing the plurality of inputs using the media plug-in interface module; determining, by the media plug-in interface module, whether a selected input of the plurality of inputs is authenticated as associated with a corresponding intended recipient of the one or more intended recipients, where the gift transaction is subsequently facilitated or restricted based on the authentication. 
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Send Friends a Real Present With Facebook Gifts.” (PTO-892 Reference U) discloses using a link within a social network to purchase a gift for a social network user.
Oskolkov et al. (US 20120253972 A1) discloses shared shopping systems and techniques based on social graph information and spanning multiple merchant providers, including the use of an API in a gifting system, and using a link to purchase a gift for another member of a service.
Heath (US 20130073387 A1) discloses an integrated social networking system, including implementing the social networking system through the use of APIs and plugins, with functionality to collectively give gifts through the social network system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625